                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


 WESLEY MILLER,                                )
                                               )
        Plaintiff,                             )
                                               )
 v.                                            )       Case No. 3:17-cv-01439
                                               )       Judge Aleta A. Trauger
 NANCY BERRYHILL, ACTING                       )
 COMMISSIONER OF SOCIAL                        )
 SECURITY ADMINISTRATION,                      )
                                               )
        Defendant.                             )


                                           ORDER

       Plaintiff Wesley Miller brings this action under 42 U.S.C. § 405(g), seeking judicial

review of the final decision of the Commissioner of the Social Security Administration, denying

his application for disability insurance benefits under Title II of the Social Security Act. Now

before the court are the plaintiff’s Objections to the Report and Recommendation (“R&R”)

issued by the magistrate judge on November 8, 2018, recommending that the Commissioner’s

decision be affirmed and that the plaintiff’s Motion for Judgment on the Pleadings and

Administrative Record be denied.

       For the reasons set forth in the accompanying Memorandum, the court REJECTS the

R&R (Doc. No. 22), GRANTS the plaintiff’s Motion for Judgment (Doc. No. 17), and

REMANDS the matter to the Commissioner for further consideration, pursuant to sentence four

of 42 U.S.C. § 405(g).
                                                                           2


It is so ORDERED.

The Clerk shall enter judgment in accordance with Fe. R. Civ. P. 58(b).




                                            ALETA A. TRAUGER
                                            United States District Judge
